DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed 5/3/21 and arguments filed 9/21/21. Claims 1, 2, 8-14 have been amended, claims 3 and 16-18 have been cancelled, and no new claims have been added. Thus, claims 1, 2, 4-15, and 19-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4-6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesotti (2007/0299374) in view of Wallace (2020/0306567).
With respect to claim 1, Gesotti discloses a haptic system (501, fig 5) for providing a gait cadence to a subject (see [0034], lines 6-9), said haptic system comprising a portable telecommunication device (cell phone; fig 1) comprising a control unit (108, fig 1) and a wireless transmission means (wireless interface; fig 1); a vibrotactile device (106, fig 1) configured to be tightly worn on a portion of said subject's body (see [0029], lines 7-10), and comprising a motor (vibration actuator; 104, fig 1) configured to generate vibrations that are able to be perceived by said subject (see [0029] lines 11-13); an actuation unit (control unit; 102, fig 1) configured to actuate said motor (see arrow connection between 102 and 104 in fig 1), characterized in that said actuation unit is configured to receive wireless signals from said wireless transmission means of said portable telecommunication device (see [0029], lines 2-4) and to cause said motor to produce vibrations responsive to said wireless signals (see [0029], lines 5-7); in said control unit a generation program (cueing scheme; see [0022], lines 4-6) is resident configured to generate cadence signals and to transmit said wireless signals responsive to said cadence signals by said wireless transmission means of said portable telecommunication device to said actuation unit;  2said generation program configured to provide corresponding cadence pulses to said motor, in order to cause said motor to generate said vibrations in such a way that said subject is able to cadence the gait responsive to said cadence pulses (see [0022], lines 10-12).
Gesotti discloses a repetition of pulses (203, fig 2; see [0030], lines 6-7), a single pulse duration (201, fig 2; see [0031], lines 1-4) and a cadence pulse rate (205, fig 2), and that cadence 
Gesotti lacks a sensor configured to provide position signals of a lower limb in a gait cycle to a control unit, wherein a generation program is configured to modify a cadence pulse rate responsive to said position signals.
However, Wallace teaches a haptic system (10, fig 2) with a sensor (38/40, fig 8) configured to provide position signals (see [0032], lines 5-12) wherein a generation program is configured to modify a cadence pulse rate responsive to said position signals (see [0036], lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the haptic system of Gesotti to include a sensor for position signals as taught by Wallace so as to provide the user with directional guidance. 
With respect to claim 2, the modified Gesotti shows that the system comprises a couple of right and left vibrotactile devices (see fig 5, 528 are units on the right and 500b are units on 
With respect to claim 4, the modified Gesotti shows that the sensor is an accelerometer (40, fig 8 of Wallace) and said position signals are accelerometer signals (see [0032], lines 13-14 of Wallace).
With respect to claim 5, the modified Gesotti shows that said sensor is separate from said vibrotactile device (see fig 8 of Wallace with the sensors apart from the actuators (24a/b)).
With respect to claim 6, the modified Gesotti shows the sensor (see claim 1) but lacks the sensor is integral to said vibrotactile device.
However, the feature of choosing a particular location, (placing the sensor in the vibrotactile device) is considered as an obvious design choice, since it appears that there is no criticality on the location of the sensor, and the modified Gesotti device would perform equally well with the sensor being placed separate or integral the vibrotactile device.
With respect to claim 8, the modified Gesotti shows that said subject is a first subject (user 1, fig 5 of Gesotti); said portable telecommunication device is a first portable telecommunication device with a first control unit and a first wireless transmission means, said vibrotactile device is a first vibrotactile device with a first motor and a first actuation unit (500a/b on user 1 each comprise the elements of 100 in fig 1 of Gesotti), wherein said haptic 
With respect to claim 9, the modified Gesotti shows the first subject and a first sensor and a second subject but lacks a second sensor.
However, Wallace teaches a haptic system (10, fig 2) with a sensor (38/40, fig 8) configured to provide position signals (see [0032], lines 5-12) wherein a generation program is configured to modify a cadence pulse rate responsive to said position signals (see [0036], lines 1-12).

With respect to claim 10, the modified Gesotti shows that said first and second generation programs, which are resident in said first and second control units, (cueing scheme; see [0022], lines 4-6 of Gesotti) respectively, are configured to cause said right motor and said left motor, respectively to generate corresponding 6cadence pulses having a cadence equal to an average value of cadences detected starting from said position signals.
With respect to claim 11, Gesotti discloses a haptic system (501, fig 5) for providing a gait cadence to a subject (see [0034], lines 6-9), said haptic system comprising a portable telecommunication device (cell phone; fig 1) comprising a control unit (108, fig 1) and a wireless transmission means (wireless interface; fig 1); a vibrotactile device (106, fig 1) configured to be tightly worn on a portion of said subject's body (see [0029], lines 7-10), and comprising a motor (vibration actuator; 104, fig 1) configured to generate vibrations that are able to be perceived by said subject (see [0029] lines 11-13); an actuation unit (control unit; 102, fig 1) configured to actuate said motor (see arrow connection between 102 and 104 in fig 1), characterized in that said actuation unit is configured to receive wireless signals from said wireless transmission means of said portable telecommunication device (see [0029], lines 2-4) and to cause said motor to produce vibrations responsive to said wireless signals (see [0029], lines 5-7); in said control unit a generation program (cueing scheme; see [0022], lines 4-6) is resident configured to generate cadence signals and to transmit said wireless signals responsive to said cadence signals by said wireless transmission means of said portable telecommunication device to said actuation 
Gesotti discloses a repetition of pulses (203, fig 2; see [0030], lines 6-7), a single pulse duration (201, fig 2; see [0031], lines 1-4) and a cadence pulse rate (205, fig 2), and that cadence signals needs to be optimized to “provide the vibratory cue for the entire movement of the muscle” (see [0033], lines 3-4) but lacks the exact range of a cadence pulse rate set between 0.5 and 3 pulses per second; a single pulse duration between 0.1 and 1.0 second, and a repetition of pulses for at least 30 seconds. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the signals of Gesotti with the exact range of a cadence pulse rate set between 0.5 and 3 pulses per second; a single pulse duration between 0.1 and 1.0 second, and a repetition of pulses for at least 30 seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Gesotti lacks a navigation system configured to generate direction signals according to a predetermined path selected for said subject.
However, Wallace teaches a haptic system (10, fig 2) with navigation system (38/40, fig 8 and see [0032], lines 5-12) that provides direction signals (see [0036], lines 1-12) according to a predetermined path (see [0036], lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the haptic system of Gesotti to 
Further, control unit is configured to transmit to said actuation unit further wireless signals responsive to said direction signals, so that said actuation unit causes said motor to generate direction pulses, wherein said direction pulses differ from said cadence pulses by said pulse duration in such a way that said subject recognizes said direction pulses from said cadence pulses according to said at least one feature (see [0037], lines 4-6 and 12-13 of Wallace).
With respect to claim 12, Gesotti discloses a haptic system (501, fig 5) for providing a gait cadence to a subject (see [0034], lines 6-9), said haptic system comprising a portable telecommunication device (cell phone; fig 1) comprising a control unit (108, fig 1) and a wireless transmission means (wireless interface; fig 1); a vibrotactile device (106, fig 1) configured to be tightly worn on a portion of said subject's body (see [0029], lines 7-10), and a motor (vibration actuator; 104, fig 1) configured to generate vibrations that are able to be perceived by said subject (see [0029] lines 11-13); an actuation unit (control unit; 102, fig 1) configured to actuate said motor (see arrow connection between 102 and 104 in fig 1), characterized in that said actuation unit is configured to receive wireless signals from said wireless transmission means of said portable telecommunication device (see [0029], lines 2-4) and to cause said motor to produce vibrations responsive to said wireless signals (see [0029], lines 5-7); in said control unit a generation program (cueing scheme; see [0022], lines 4-6) is resident configured to generate cadence signals and to transmit said wireless signals responsive to said cadence signals by said wireless transmission means of said portable telecommunication device to said actuation unit;  2said generation program configured to provide corresponding cadence pulses to said motor, 
Gesotti discloses a repetition of pulses (203, fig 2; see [0030], lines 6-7), a single pulse duration (201, fig 2; see [0031], lines 1-4) and a cadence pulse rate (205, fig 2), and that cadence signals needs to be optimized to “provide the vibratory cue for the entire movement of the muscle” (see [0033], lines 3-4) but lacks the exact range of a cadence pulse rate set between 0.5 and 3 pulses per second; a single pulse duration between 0.1 and 1.0 second, and a repetition of pulses for at least 30 seconds. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the signals of Gesotti with the exact range of a cadence pulse rate set between 0.5 and 3 pulses per second; a single pulse duration between 0.1 and 1.0 second, and a repetition of pulses for at least 30 seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Gesotti lacks a navigation system configured to generate direction signals according to a predetermined path selected for said subject.
However, Wallace teaches a haptic system (10, fig 2) with navigation system (38/40, fig 8 and see [0032], lines 5-12) that provides direction signals (see [0036], lines 1-12) according to a predetermined path (see [0036], lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the haptic system of Gesotti to include a sensor for position signals as taught by Wallace so as to provide the user with directional guidance.

With respect to claim 13, the modified Gesotti shows that that the system comprises a couple of right and left vibrotactile devices (see fig 5, 528 are units on the right and 500b are units on the left), each having respective right and left motors, each configured to generate vibrations that can be perceived by said subject; respective right and left actuation units configured to actuate said right motor and said left motor (528 and 500b in fig 5 are vibratory devices same as 106 in fig 1 which include motors and actuation units), and each configured to be tightly worn on a right part and on a left part of said subject's body (see location in fig 5) and wherein said generation program is configured to cause said right motor and said left motor to alternatively generate said cadence pulses (the pulses are generated for each device (see claim 1)), the sum of said right and left cadence pulses corresponding to said cadence pulse rate (the rate is dependent on the user and range input; see claim 11); wherein said control unit is configured to transmit said further wireless signals responsive to right direction signals to said right actuation unit, so that said right actuation unit causes said right motor to generate right-direction pulses (depending on the control unit the actuation units can be programmed to vibrate each direction; see [0037], lines 10-11 of Wallace); said further wireless signals responsive to left direction signals to said left actuation unit, so that said left actuation unit causes said left motor to generate left- direction pulses (depending on the control unit the actuation units can be 
With respect to claim 14, the modified Gesotti shows that that the system comprises a couple of right and left vibrotactile devices (see fig 5, 528 are units on the right and 500b are units on the left), each having respective right and left motors, each configured to generate vibrations that can be perceived by said subject; respective right and left actuation units configured to actuate said right motor and said left motor (528 and 500b in fig 5 are vibratory devices same as 106 in fig 1 which include motors and actuation units), and each configured to be tightly worn on a right part and on a left part of said subject's body (see location in fig 5) and wherein said generation program is configured to cause said right motor and said left motor to alternatively generate said cadence pulses (the pulses are generated for each device (see claim 1)) the sum of said right and left cadence pulses corresponding to said cadence pulse rate (the rate is dependent on the user and range input; see claim 12); said right actuation unit is configured to cause said 11right-direction motor to generate right-direction pulses (depending on the control unit the actuation units can be programmed to vibrate each direction; see [0037], lines 10-11 of Wallace), said left actuation unit is configured to cause said left-direction motor to generate left-direction pulses (depending on the control unit the actuation units can be programmed to vibrate each direction; see [0037], lines 9-10 of Wallace) and said right and left actuation units are configured to cause both said right-direction motor and said left-direction motor to generate stop or U-turn direction pulses (see [0037], lines 13-16 of Wallace).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gesotti in view of Wallace as applied to claim 1 above, and further in view of Sankai (7,785,279).

However, Sankai teaches a gait device (2, fig 1) with a control unit (20, fig 1) configured to measure a current step rate (walking speed); comparing said current step rate with a current value (standard parameter); and wherein a generation program is configured to modify said cadence pulse rate from said current value to a modified value corresponding to said current step rate (see col. 15, lines 15-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of the modified Gesotti to modify based on comparing step rate and a value as taught by Sankai so as to more accurately control the haptic system.
Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gesotti in view of Wallace as applied to claim 1, 11, and 12 respectively, above, and further in view of Tomlinson (2012/0259255).
With respect to claims 15 and 19-20, the modified Gesotti shows a motor (see claim 1 above) but is silent on the motor being a voice coil-type motor.
However, Tomlinson teaches a vibrotactile device (10, fig 1 of Tomlinson) with a voice coil-type motor (30, fig 4; see [0052], lines 1-9 of Tomlinson).
.
Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 4 "adjusting the length of the cue periods is not sufficient to adjust an asymmetrical or irregular gait of a person suffering from a neurological disorder." This is not taken well since the art of Gesotti reads on the limitations as claimed and provides vibration to adjust gait of the user. Thus, the rejection stands. 
On pg. 5 applicant argues "modifying Gesotti with Wallace does not provide missing feature b) above." However, Wallace provides position signals (GPS) which would indicate the location of the lower legs. Also any walking the user does is in the gait cycle, which includes as they are given directions from the haptic device. Thus, the rejection stands. 
Also on pg. 6 applicant argues "the signals generated by the gyroscope and/or accelerometer are used to identify spatial orientation… not to modify the driving signals supplied to the haptic actuators. However, Wallace teaches in [0033] that the information from the accelerometer and gyroscope are provided to a remote control device and in [0036] the remote control device transmits instruction to the haptic actuator. Therefore the signal and haptic device are in communication with one another and can adjust signals as needed. Thus, the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785